Citation Nr: 0401914	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  97-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of fracture of the left ankle, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1970 to November 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In October 2003, the appellant testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing conducted at the RO.

By correspondence dated in February 1999, the appellant 
advised the RO that he desired to pursue a claim of 
entitlement to non-service-connected pension benefits, last 
denied by rating decision dated in August 1998.  By statement 
received in March 2003, the appellant requested service 
connection for post-traumatic stress disorder.  Further, in 
various pleadings, the appellant has alluded to filing a 
claim of entitlement to service connection for a 
gastrointestinal disorder, secondary to medications 
prescribed for the service-connected orthopedic disorders.  
Because these matters have not been adjudicated by the RO, 
they are REFERRED for appropriate action.   

The appellant has also alluded to an incapacity to obtain or 
retain employment due to the service-connected disorders, and 
has provided medical evidence in support of this assertion.  
Because a claim of a total disability evaluation based upon 
individual unemployability is therefore raised, this matter 
is also REFERRED to the RO for appropriate action.  



Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant contends that both of his service-connected 
orthopedic disorders are more disabling than is contemplated 
by the currently assigned ratings.  While the appellant last 
underwent a VA general physical examination in June 1999, his 
subsequent pleadings, letters from non-VA treating 
physicians, and his October 2003 Travel Board testimony all 
suggest a worsening of the service-connected disorders since 
the last VA examination.  

Prior to the enactment of the Veterans Claims Assistance Act, 
it was well-settled law that in order to trigger VA's 
obligation to assist in the development of an increased 
rating claim, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  Veterans Claims Assistance Act 
(VCAA); see Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 
(1992). 

The VCAA has not altered this well-established law.  The VCAA 
specifically provides in part that the assistance provided by 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A. 

Because the appellant has reported worsening symptoms of his 
disorder since the conduct of the last VA medical 
examination, the record is presently insufficient to render 
an informed opinion as to his claims and the appeal will be 
remanded.  

At the October 2003 Travel Board hearing, the appellant 
submitted additional evidence for consideration, accompanied 
by a waiver of RO consideration.  The appellant specifically 
requested that the Board refrain from remanding this matter 
for further development.  In this regard, while the Board is 
cognizant of the appellant's frustration at the delay 
resulting from this action, it is emphasized that this action 
must be accomplished to ensure the appellant's due process 
rights under law.  

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the left 
ankle and left knee disorders at issue 
that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  In particular, 
the RO should attempt to retrieve any 
records pertaining to the disorders in 
question that have been generated by the 
"Smith Hospital."

2.  The RO should afford the appellant 
the following medical examinations:

a.  An orthopedic  examination, to 
ascertain the orthopedic residuals 
of the service-connected left knee 
shell fragment wound and left ankle 
disorders.  The appellant's claims 
folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, 
and the examiner must acknowledge 
this receipt and review in any 
report generated as a result of this 
remand.  The examination should 
include any diagnostic tests or 
studies, including radiological 
studies, that are deemed necessary 
for an accurate assessment.

The examiner should specifically 
ascertain the range of motion for 
the joint, and document all 
functional limitations due to pain, 
weakness, abnormal movement and 
incoordination, excess fatigability, 
and any other relevant factors noted 
at 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  

b.  A rheumatologic examination, to 
ascertain the severity of the 
service-connected left knee shell 
fragment wound and left ankle 
disorders.  The appellant's claims 
folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, 
and the examiner must acknowledge 
this receipt and review in any 
report generated as a result of this 
remand.  The examination should 
include any diagnostic tests or 
clinical studies that are deemed 
necessary for an accurate 
assessment.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, (including a neurological 
examination, if deemed appropriate to 
ascertain the severity of the appellant's 
service-connected disorders) and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claims.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


